DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/21.

Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 10/15/21 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classifications and the inventions require a different field of search.  As discussed in the restriction requirement, the process of claims 8-17 can be used to make a different product, particularly nanocrystals without seed domains. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ln 1 recites the limitation “a large Stokes shift”, which renders the claim indefinite.  A large Stokes shift is not defined. Claims 2-7 are dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, any nanocrystals that read on claim 1 are considered to inherently have at least an overlapping Stokes shift and therefore have a large Stokes shift.
Appropriate correction is required.
Also in claim 1, the values for “x” and “x’ “ are not defined. 
While not a suggestion of claim language, in the interest of compact prosecution, both “x” and “x’ “ are treated as from 0 to 1, both inclusive.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0012180 A1 to Baesjou et al. (hereinafter Baesjou).
claim 1, Baesjou discloses a nanocrystal with a large Stokes shift (absorbs light of 200 to 490 nm, para [0078] and emits light at about 575 to about 675 nm, Fig. 5, providing a large Stokes shift of 185 to 475 nm), comprising: 
a matrix domain (luminescent material matrix, para [0046], 12 in Fig. 1B) having a composition of Zn0.75CdS (para [0130]), which is M1xM2yAz, where M1 is Zn, M2 is Cd, and A is S; and 
a plurality of seed domains which are distributed in said matrix domain (quantum dots dispersed within particles of luminescent material, para [0046], 100 in Fig. 1B) and each of which has a composition of M1x’M2y’Az’, wherein M1 is selected from a group that includes Cd, Zn, Hg, Al, In, Ga, M2 is selected from a group that includes Cd, Zn, Hg, Al, In, Ga and is different from M1, and A is selected from S, Se, Te, N, P, and As (para [0051])
x, y and z are respectively a number of M1, a number of M2, and a number of A to satisfy valence requirement of said composition of M1xM2yAz,
x’, y’ and z’ are respectively a number of M1, a number of M2, and a number of A to satisfy valence requirement of said composition of M1x’M2y’Az’,
x is 0.75, which falls within the interpreted range of 0 to 1, both inclusive,
y is in a range larger than 0 and less than 1 (0.25), 
y’ is in a range larger from 0 to less than 1 (para [0051]) and 
z and z’ are both 1.  
The reference does not expressly disclose that y’ is less than y.
However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter 
This rejection is based on the interpretation set forth in item #5, above.

Regarding claim 2, Baesjou discloses the nanocrystal according to Claim 1, wherein a sum of x and y is 1 (0.75 + 0.25 = 1, para [0130]).
a sum of x’ and y’ is 1 (for charge balance, para [0051]), 
z is 1, and 
z’ is 1, as discussed above. 

Regarding claim 3, Baesjou discloses the nanocrystal according to Claim 1, wherein said  matrix domain inherently has an absorption wavelength, each of said seed domains inherently has an emission wavelength.   The nanocrystal absorbs light of 200 to 490 nm (para [0078]) and emits light at about 575 to about 675 nm (Fig. 5), thereby providing a difference of 185 to 475 nm between said absorption wavelength and said emission wavelength that overlaps the instantly claimed range of larger than 350 nm. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

claim 4, Baesjou discloses the nanocrystal according to Claim 1, wherein said matrix domain (host nanosphere) is of a size from 30-60 nm (para [0026]), which falls within the instantly claimed range of 1 nm to 100 nm, and each of said seed domains (quantum dots) is of a size from 2 to 20 nm (para [0053]), which falls within the instantly claimed range of 0.5 nm to 50 nm.

Regarding claims 5 and 6, Baesjou discloses the nanocrystal according to Claim 1, wherein said seed domains are spaced from each other but fails to expressly disclose that the seed domains are spaced from each other at a distance from 0.1 nm to 30 nm or from 0.1 nm to 10 nm.  However, see Fig. 1B, where the seed domains (100) are spaced apart by at least the diameter of one seed inside of the domain matrix (12), which suggests a spacing of at least 2 to 20 nm (para [0053]).  At least 2 to 20 nm overlaps the instantly claimed ranges of 0.1 to 30 nm and 0.1 to 10 nm.  See MPEP 2144.05(I), cited above. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Baesjou, teaches a nanocrystal with a large Stokes shift, a matrix domain and a seed domain but does not teach or suggest a nanocrystal where . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734